internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-132564-01 date date legend taxpayer state a state a fund organization b individual c apartment d partnership e a b c d e f plr-132564-01 g dear this letter is in response to your submission of date and subsequent correspondence concerning your request for a private_letter_ruling pertaining to sec_42 of the internal_revenue_code you have provided the following representations facts taxpayer is a state a limited_partnership organization b is the general_partner of taxpayer the limited_partner of taxpayer is individual c taxpayer was formed to purchase extensively rehabilitate and operate a multifamily rental housing development to be known as apartment d consisting of a residential rental housing units in b buildings located on c contiguous parcels taxpayer intends to finance apartment d with a loan from the state a fund a loan from organization b funded by a grant from the federal_home_loan_bank and low- income housing tax_credits organization b will be the developer of apartment d the limited_partner will be redeemed out when an equity investor is admitted that can take advantage of the expected federal_income_tax benefits principally the low-income_housing tax_credit under sec_42 organization b has entered into a purchase and sale agreement for apartment d with its current owner partnership e which acquired the property in g partnership e did not make any nonqualified_substantial_improvement to the buildings during its ownership organization b’s rights under the purchase and sale agreement have been assigned to taxpayer taxpayer intends to close the purchase of apartment d by d if it receives an allocation of low-income_housing tax_credits on or before such date taxpayer intends that apartment d qualify for percent rehabilitation credits and percent acquisition credits in e two of the partners of partnership e sold their combined f percent partnership_interest to other partners the transferee partners partnership e made a sec_754 election for the year in which the transfers occurred partnership e made adjustments under sec_743 to the basis of apartment d with regard to the transferee partners the adjustments were treated as newly purchased recovery_property placed_in_service at the time of the transfer requested ruling taxpayer requests a private_letter_ruling that the sec_743 adjustments to the basis of apartment d with regard to the transferee partners does not constitute a placed plr-132564-01 in service event under sec_42 law and discussion sec_42 provides a tax_credit for investment in low-income_housing placed_in_service after date for any_tax year in a 10-year credit_period the amount of credit is equal to the applicable_percentage of the qualified_basis of each qualified_low-income_building sec_42 provides that the term applicable_percentage means percent for new buildings which are not federally_subsidized for the tax_year or percent for new buildings which are federally_subsidized for the tax_year and existing buildings under sec_42 in order for an existing_building to qualify for the percent low-income_housing tax_credit there must be a period of at least years between the date of the building’s acquisition by the taxpayer and the later of i the date the building was last placed_in_service or ii the date of the most recent nonqualified_substantial_improvement of the building sec_754 provides that if a partnership files an election in accordance with regulations prescribed by the secretary the basis of partnership property is adjusted in the case of a distribution_of_property in the manner provided in sec_734 and in the case of transfer of a partnership_interest in the manner provided in sec_743 such an election shall apply with respect to all distributions of property by the partnership and to all transfers of interests in the partnership during the tax_year with respect to which the election was filed and all subsequent tax years sec_1_754-1 of the income_tax regulations provides that an election under sec_754 and sec_1_754-1 to adjust the basis of partnership property under sec_734 and sec_743 with respect to a distribution_of_property to a partner or a transfer of an interest in a partnership shall be made in a written_statement filed with the partnership return for the tax_year during which the distribution or transfer occurs for the election to be valid the return must be filed no later than the time prescribed by sec_1_6031_a_-1 including extensions thereof for filing the return for that tax_year sec_743 provides that in the case of a transfer of an interest in a partnership by sale_or_exchange or upon the death of a partner a partnership with respect to which an election under sec_754 is in effect shall increase the adjusted_basis of the partnership property by the excess of the basis to the transferee partner of the transferee partner’s interest in the partnership over the transferee partner’s proportionate share of the adjusted_basis of the partnership property or decrease the adjusted_basis of the partnership property by the excess of the transferee partner’s proportionate share of the adjusted_basis of the partnership property over the basis of plr-132564-01 the transferee partner’s interest in the partnership in the present case we conclude that the sec_743 adjustments to the basis of apartment d with respect to the transferee partners of partnership e is not a placed-in- service event for purposes of sec_42 no opinion is expressed or implied regarding the application of any other provisions of the code or regulations specifically we express no opinion on whether apartment d qualifies for the low-income_housing tax_credit under sec_42 or on the validity of apartment d’s costs included in eligible_basis furthermore we express no opinion regarding the tax consequences of these transactions for any partners of partnership e in accordance with taxpayer’s power_of_attorney we are sending a copy of this letter_ruling to the taxpayer and to the second named authorized representative this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely assistant to the chief branch harold e burghart office of the associate chief_counsel passthroughs and special industries attachments copy of this letter copy for sec_6110 purposes
